Citation Nr: 9912432	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-08 048	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for hepatic porphyria.

2.  Entitlement to a rating higher than 30 percent for a 
disability classified as "chronic recurring abdominal pain 
and diarrhea (claimed as hiatal hernia and irritable bowel 
syndrome)."



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from October 1988 to 
December 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 31, 1996, rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other determinations, 
granted service connection for a gastrointestinal disability 
classified as "chronic abdominal pain and diarrhea, claimed 
as hiatal hernia and irritable colon syndrome," assigned a 
10 percent rating for this disorder, and denied service 
connection for hepatic porphyria.  The veteran submitted a 
timely notice of disagreement with all of the determinations 
made, and a statement of the case was issued on January 16, 
1997.  After additional evidentiary development, the RO 
reviewed the case again on January 8, 1999, and increased the 
rating for the abdominal disability to 30 percent from 
December 7, 1994, the date following separation from service, 
and granted service connection for mechanical low back pain, 
rated 10 percent disabling from the same date.  

The appeal originally included the additional issues of 
entitlement to service connection for chronic joint pain and 
hypertension, but veteran did not perfect his appeal as to 
those issues by filing a timely substantive appeal (VA Form 9 
or equivalent); consequently, those matters are not before 
the Board.  

The RO deemed its January 8, 1999, increase of the rating for 
the gastrointestinal disorder to 30 percent to constitute a 
complete grant of the benefits sought on appeal for this 
disorder and discontinued the appeal of this rating.  
However, the veteran was not furnished written notice to this 
effect or given an opportunity to argue a contrary position.  
Termination of the appeal as to this issue contravenes the 
ruling of the United States Court of Veterans Appeals 
(redesignated on March 1, 1999, as the United States Court of 
Appeals for Veterans Claims (hereinafter Court)) in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), that a rating decision 
issued after notice of disagreement which grants less than 
the maximum rating available does not "abrogate the pending 
appeal."  Since one of the codes under which the disability 
is rated (specifically, 38 C.F.R. § 4.115, Code 7346 (1998) 
for hiatal hernia) permits a rating as high as 60 percent, 
the veteran is potentially eligible to receive a rating 
higher than 30 percent and the ruling in AB, Id., requires 
that the appeal of the 30 percent rating be kept open and 
addressed by the Board.  

In the original statement of the case issued to the veteran, 
the issues on appeal also included the question of whether 
the veteran was entitled to a separate rating for a hiatal 
hernia.  The veteran did not perfect his appeal as to this 
issue by submitting a timely substantive appeal, but for 
reasons discussed in the remand portion of this decision, the 
issue of entitlement to a separate rating for hiatal hernia 
is inextricably intertwined with the increased rating issue 
and it requires consideration as part of the present appeal.  
Harris v. Derwinski, 1 Vet. App. 180 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994).  


FINDING OF FACT

The record on appeal does not include competent medical 
evidence that the veteran presently has hepatic porphyria.  


CONCLUSION OF LAW

The claim for service connection for hepatic porphyria is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 
(West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that beginning in 1989 or 1990, 
the veteran experienced recurrent episodes of abdominal pain 
and diarrhea for which no definite cause was found.  Nausea 
and vomiting as well as gas were present at times.  In March 
1993 it was reported that a prior work-up which included 
upper gastrointestinal series and stool studies for bacteria 
had been negative and that liver function tests had shown 
slightly elevated bilirubin levels of 0.52 to 1.8.  Irritable 
bowel syndrome had been diagnosed.  A work-up in April 1993 
included an esophagogastroduodenoscopy (EGD) which showed a 
hiatal hernia, intral gastritis, a submucosal hemorrhage, and 
duodenitis.  He continued to experience abdominal pain which 
was worsened by physical exertion.  A small bowel series in 
September 1993 was normal.  An endoscopy in December 1993 was 
normal.  The veteran was hospitalized in January 1994 for 
additional work-up of his symptoms.  The diagnosis at 
discharge was probable porphyria.  The veteran underwent 
further testing later in January 1994, at which time 
porphyria testing elicited normal results.  The veteran was 
hospitalized in April 1993 for EGD and colonoscopy procedures 
with biopsy which resulted in diagnoses of mild gastritis and 
hiatal hernia.

A summary of the veteran's case by a service department 
physician in June 1994 indicated that extensive testing had 
failed to secure laboratory confirmation as to the cause of 
the veteran's symptoms but that their worsening with dieting 
and their response to glucose infusion most closely fit a 
porphyritic-like syndrome.  The veteran was characterized as 
incapacitated and unfit for duty despite the lack of a clear 
diagnosis.  The veteran remained on nonduty status for the 
remainder of his service.  The latest diagnosis of record was 
recorded in September 1994, specifically, chronic 
intermittent abdominal pain and diarrhea of unknown etiology.  
The veteran was discharged from service on the recommendation 
of a physical evaluation board.  

The veteran filed his original claim for VA disability 
benefits in May 1995.  A VA examination was performed in 
connection with that claim in August 1995.  He described 
stomach and abdominal pain and diarrhea which had been 
ongoing for four to five years on a daily basis with early 
morning abdominal cramps, bloating, gas and diarrhea.  It was 
reported that the VA hematology and oncology service had done 
repeated work-ups for porphyria and had felt that the 
laboratory studies were inconsistent with a diagnosis of 
porphyria.  Gastrointestinal studies at the VA 
gastroenterology department were continuing.  The diagnosis 
was chronic diarrhea and abdominal pain with mild weight 
loss.  It was noted that there was a history of hiatal hernia 
at another institution and that he had symptoms of heartburn 
and reflux clinically.  

VA outpatient treatment records dated from September 1995 to 
January 1997 note several clinical impressions of hiatal 
hernia.  A consultation in June 1995 showed findings 
suggestive of irritable bowel syndrome.  A biopsy in December 
1995 showed duodenitis.  A colonoscopy in March 1996 was 
considered abnormal but the study was not completed due to 
discomfort.  Entries from the oncology/hematology department 
show that the veteran had been worked up for possible 
intermittent acute porphyria but that laboratory testing was 
nondiagnostic for porphyria.  

The veteran underwent a VA examination in June 1997.  
Functional dyspepsia and irritable bowel syndrome were 
considered the most likely diagnoses for the veteran's 
problem.  The examiner indicated that since he was not a 
hepatologist, a referral to a hepatologist for study of 
hepatic porphyria was desirable.  In an addendum it was later 
noted that the veteran had failed to report for examination 
by a hepatologist or to make any attempts at follow up care.  

II.  Reasons and Bases for Findings and Conclusion

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

Where the claim involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit, Id.  Lay 
assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit, Id.; see also, Tirpak v. Derwinski, 2 
Vet. App 609 (1992) (To be well-grounded, a claim must be 
supported by evidence that suggests more than a purely 
speculative basis for an award of benefits; medical evidence 
is required, not just allegations).  

In the present case, the record confirms that during the 
numerous work-ups for abnormal gastrointestinal 
symptomatology, the veteran was suspected to suffer from 
porphyria, defined as "any of a group of disturbances of 
porphyrin metabolism, characterized by marked increase in 
formation and excretion of porphyrins or their precursors."  
Dorland's Illustrated Medical Dictionary, 28th Edition 
(1994).  Although the diagnosis of porphyria was established 
as a working diagnosis for a period of time during service, 
its accuracy was never fully established.  Taken at face 
value, however, without regard to its ultimate probative 
value, see King, Id., the tentative diagnosis of porphyria in 
service may be accepted as satisfying the element of the 
Caluza test for establishing a well-grounded claim.  

During the period since service, the veteran has undergone 
further work-ups by VA physicians which show that although 
porphyria was suspected, laboratory studies were ultimately 
deemed to be inadequate to support that diagnosis.  Without a 
diagnosis of porphyria, the current disability required to 
establish the first of the three prongs of the well-grounded 
test is not present.  The existence of a current disability 
is, in fact, the cornerstone of a claim for VA disability 
benefits.  See Degmetich v. Brown, No. 96-7009 (Fed. Cir. 
Gen. 16, 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The record shows that the veteran does have a current 
gastrointestinal disability, but his current symptoms are 
shown by the record to be included within the existing grant 
of service connection for chronic recurring abdominal pain 
and diarrhea.  There is no competent evidence of record 
showing that he has a separate disability due to porphyria.  

The veteran's claim for service connection for porphyria is 
therefore not well grounded.  In the absence of a 
well-grounded claim, the appeal must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the veteran is successful 
in the future in obtaining any competent medical evidence 
that would render the claim well grounded, such as medical 
evidence showing a current diagnosis of porphyria and an 
opinion linking such diagnosis to the symptoms treated during 
service, he may submit such evidence to the RO for 
consideration, including a determination as to whether such 
evidence constitutes new and material evidence sufficient to 
warrant reopening the service connection claim.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  
If it is determined that the claim is reopened and is well 
grounded, the VA will be required by statute to provide 
assistance in developing the evidence to support such claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Elkins v. 
West, No. 97-1534 (__U.S. Vet. App__ Feb. 17, 1998).  


ORDER

Service connection for porphyria is denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of its being carried out completely.  

By characterizing the gastrointestinal disability for which 
service connection was granted as "chronic recurring 
abdominal pain and diarrhea (claimed as hiatal hernia and 
irritable bowel syndrome)," the RO granted service connection 
for mere symptoms rather than for the underlying disorder or 
disorders that caused them.  The parenthetical phrase 
beginning with the words "claimed as" suggests a desire by 
the RO to avoid having to make a precise identification of 
the pathology for which service connection has been conceded.  
This type of phraseology may be useful in adjudicating a 
claim for service connection when the precise nature of the 
disability at issue is not clear from the record.  However, 
if the evidence is strong enough to permit an actual grant of 
service connection, it is necessary that the disorder be 
precisely identified so that the rating criteria can be 
applied.  The record would appear to be abundantly adequate 
to permit the granting of service connection for hiatal 
hernia and irritable bowel syndrome without the qualifying 
"claimed as" language, but it is not clear from the record 
that this was the RO's intent.  This matter must be clarified 
by the RO before further appellate review of the rating may 
proceed.  

After clarification of the scope of the grant of service 
connection, the rating to be assigned must be considered 
under all applicable rating criteria.  The disability is 
currently rated under Diagnostic Codes 7346 and 7319.  The 
rating decision of January 1996 which assigned the original 
10 percent rating cited both codes but the text discussed 
only the criteria found in Code 7346, the code for hiatal 
hernia.  When the rating was increased to 30 percent in 
January 1999, the order of the two codes on the rating sheets 
was reversed and the text discussion was limited to the 
criteria found in Code 7319, the code for irritable bowel 
syndrome.

It is well established that a claim for increase must be 
considered under all codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  This rule is also applicable to ratings 
assigned by analogy.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992); see also 38 C.F.R. § 4.20 (1998) ("When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.").  The basis for a 
decision to rate a disability under one particular code and 
not others must be articulated.  Lendenmann, Id.  It is 
therefore required that the RO consider the rating under each 
code applicable to the disorders included in the overall 
service- connected disability.  If more than one disability 
is involved, the RO should consider whether separate ratings 
should be assigned.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  If the disability is rated as a single unit, 
the extent to which each component disorder contributes to 
the overall percentage evaluation assigned must be 
articulated.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should obtain for the record 
any additional VA outpatient treatment 
records dated since January 1997, the 
date of the most recent such records 
currently on file.  The veteran should 
also be afforded an opportunity to submit 
any additional evidence or argument he 
sees fit, in accordance with the decision 
of the court in Quarles v. Derwinski, 
3 Vet. App. 129 (1992).  

2.  Arrangements should then be made for 
the veteran to undergo a special VA 
gastrointestinal examination to ascertain 
the nature and extent of disability 
resulting from the veteran's 
service-connected disorder.  All 
indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The claims 
file must be made available to the 
examiner for use in study of the case.  
On the basis of current medical findings, 
a review of the file, and information 
received from the veteran at the 
examination, the examiner should identify 
all current gastrointestinal pathology 
and provide a detailed description of the 
manifestations of each disorder found.  

3.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand mentioned in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1998).  If 
necessary, the physician(s) who provided 
the information requested above should be 
given another opportunity to amend the 
report(s) without reexamining the 
veteran, but should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.

4.  When the development requested herein 
is deemed to be complete, the RO should 
readjudicate the issue of entitlement to 
a rating higher than 30 percent for the 
service-connected gastrointestinal 
disorder.  In doing so, the RO should 
identify all underlying pathology 
included within the service connection 
grant and assign a descriptive label for 
the disability in light of such 
underlying pathology rather than its 
symptoms.  Consideration should be given 
to the assignment of separate ratings 
pursuant to Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) and Bierman v. Brown, 
6 Vet. App. 125, 130 (1994).  If the RO 
decides to assign a single rating rather 
than separate ratings,  all applicable 
codes should be identified, and the 
extent to which the rating is allocated 
among such codes must be articulated in 
detail.  

5.  If the determination is adverse to 
the veteran, a supplemental statement of 
the case should be issued, and he and his 
representative should be accorded a 
reasonable period of time to reply.  

No action on the part of the veteran or his representative is 
required until further notice is provided.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
final disposition warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 


